Citation Nr: 9920843	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in 
rating decisions of the Regional Office (RO) which denied 
the veteran's claim of entitlement to service connection 
for frostbite.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

4. Entitlement to an evaluation in excess of 10 percent for 
residuals of bilateral frozen feet for the period from 
December 10, 1987 through January 11, 1998.

5. Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the left foot, from January 12, 
1998.

6. Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the right foot, from January 12, 
1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1958.

By rating decision dated in January 1979, the RO denied the 
veteran's claim for service connection for frostbite.  He was 
notified of this decision and of his right to appeal by a 
letter dated the next month, but a timely appeal was not 
received.  The veteran subsequently sought to reopen his 
claim and the RO, in a June 1980 rating action, concluded 
that new and material evidence had not been submitted and the 
claim for service connection for frostbite remained denied.  
In addition, the RO denied the veteran's claims for service 
connection for a psychiatric disability and a lung disorder.  
He was informed of these determinations and of his right to 
appeal by a letter dated in July 1980, but a timely appeal 
was not received.  

In a decision dated in October 1994, the Board of Veterans' 
Appeals (Board) held that the evidence submitted by the 
veteran was not new and material, and his attempt to reopen 
his claim for service connection for a psychiatric disability 
was unsuccessful and the claim remained denied. 

By rating action dated in April 1995, the RO found that CUE 
was not present in the January 1979 or June 1980 rating 
decisions which denied service connection for frostbite.  In 
addition, the RO held that the evidence submitted by the 
veteran was not new and material, and the claim for service 
connection for frostbite remained denied.  Subsequently, 
based on the receipt of additional evidence, including the 
veteran's testimony at a hearing at the RO in December 1995, 
a hearing officer, in a decision dated in January 1996, 
upheld the determination that CUE was not present, but found 
that the evidence was new and material, reopened the 
veteran's claim and granted service connection for frostbite.  
A 10 percent evaluation was assigned for residuals of 
frostbite of the lower extremities, status post saphenous 
vein stripping, bilateral, effective December 10, 1987.

In a rating decision dated in October 1996, the RO concluded 
that the evidence submitted by the veteran was not new and 
material, and his claims for service connection for a lung 
disorder and a psychiatric disability remained denied.  

By rating action dated in January 1999, the RO 
recharacterized the veteran's service-connected disability as 
residuals of frostbite of each foot, and assigned a 10 
percent evaluation for each foot, effective January 12, 1998.

The veteran submitted a claim for service connection for 
lymph node cancer and lung damage secondary to tobacco use.  
This claim was denied by the RO in a February 1999 rating 
decision.  Since a notice of disagreement has not yet been 
received with respect to this matter, this decision will be 
limited to the issues noted on the cover page.  The Board 
points out that the veteran has the remainder of the one-year 
period from February 5, 1999, the date he was informed of 
this determination, in which to initiate his appeal.  In 
addition, the Board notes that the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a lung disorder will be 
limited to any lung disability not attributable to cigarette 
smoking.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By rating decisions dated in January 1979 and June 1980, 
the RO denied the veteran's claim of entitlement to 
service connection for frostbite.

2. The veteran disagrees with the weighing and evaluation of 
the evidence considered in those determinations.

3. There is no undebatable error of fact or law in the 
January 1979 or June 1980 decisions that would change the 
outcome of those decisions.

4. By decision dated in June 1980, the RO denied the 
veteran's claim for service connection for a lung 
disability.

5. He was informed of this decision and of his right to 
appeal, but a timely appeal was not received.

6. The evidence added to the record includes medical records 
reflecting diagnoses of a current lung disorder.

7. The evidence added to the record since the June 1980 
determination is similar to and cumulative of the evidence 
previously considered.

8. It is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

9. The evidence added to the record since the Board's October 
1994 decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered to fairly decide the merits of the claim.

10. With respect to the claim for an increased rating for 
residuals of frostbite, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has 
been obtained by the RO.

11. Prior to January 12, 1998, the residuals of frostbite of 
the feet were manifested by complaints of cold sensitivity 
and pain, and were not more than mild in severity.

12. The recent VA examination demonstrated that frostbite of 
the right foot is manifested by cold sensitivity, pain, 
abnormalities of the nail and decreased sensation.  There 
is no clinical evidence of tissue loss or color changes.

13. The most recent VA examination establishes that 
frostbite of the left foot is manifested by cold 
sensitivity, pain, abnormalities of the nail and decreased 
sensation, without clinical evidence of tissue loss or 
color changes.


CONCLUSIONS OF LAW

1. The veteran has not raised a legally sufficient claim of 
CUE.  38 C.F.R. § 3.105(a) (1998).

2. The June 1980 rating decision of the RO which denied the 
veteran's claim of entitlement to service connection for a 
lung disability is not new and material.       38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R §§ 3.104(a), 3.156(a) 
(1998).

3. The December 1989 rating decision denying service 
connection for a lung disability is final and the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. § 20.302(a) (1998).

4. The evidence received since the October 1994 Board 
decision denying entitlement to service connection for a 
psychiatric disability is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

5. The October 1994 decision of the Board denying service 
connection for a psychiatric disability is final and the 
claim is not reopened.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1998).

6. A rating in excess of 10 percent for residuals of 
bilateral frozen feet for the period from December 10, 
1987 through January 11, 1998 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (as in effect prior to January 12, 
1998).

7. A 20 percent evaluation for residuals of frostbite of the 
left foot is warranted, from January 12, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective January 12, 1998).

8. A 20 percent evaluation for residuals of frostbite of the 
right foot is warranted, from January 12, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective January 12, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether There was CUE in the Rating 
Decisions of January 1979 and June 1980 
Which Denied Service Connection for 
Frostbite 

Factual background

The service medical records are essentially unavailable, and 
were lost in a fire in a records center.

The veteran submitted a claim for service connection for 
bilateral frostbite in December 1978.  He indicated that he 
had surgery in 1953 for vein stripping.  

In a rating decision dated in January 1979, the RO denied 
service connection for frostbite.  It was noted that there 
was no evidence or findings of treatment for frostbite while 
in service, and the veteran did not allege any treatment 
subsequent to service.  

In a statement dated in March 1979, the veteran related that 
he had surgery for frostbite in 1952.

In a statement dated in April 1980, J.P. reported that he had 
known the veteran for the previous seventeen years and knew 
that his legs were bad.  He further stated that the veteran 
was not able to work in severe or cold weather and could not 
walk due to the pain he had.  

A private physician reported in an April 1980 letter that he 
had treated the veteran from the late 1960's to 1975.  The 
veteran had a history of frozen feet while in service, and 
had difficulty with peripheral circulation in the feet, as 
well as a venous leg problem.  

J.M.S. reported, in a May 1980 statement, that he had known 
the veteran for the previous twenty years.  He related that 
the veteran's leg problem was due to the removal of veins 
while he was in service.  The veteran's leg condition had 
prevented him from any prolonged standing.  

Based on the evidence summarized above, the RO, in a rating 
decision dated in June 1980, held that the evidence was not 
new and material and the veteran's claim for service 
connection for frostbite was not reopened.  

Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In substance, the veteran argues that there was CUE in the 
January 1979 and June 1980 rating decisions in failing to 
grant service connection for frostbite.  

In Fugo v. Brown, 6 Vet. App 40, 43-44 (1993), the Court 
discussed what constitutes CUE.  The Court stated:

merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  Stated another way, while the 
magic incantation 'clear and 
unmistakable' need not be recited in haec 
verba, to recite it does not suffice, in 
and of itself, to raise the issue.  It 
must always be remembered that CUE is a 
very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  
(Emphasis in original.)

In order to find that the rating decisions were clearly and 
unmistakably erroneous, however, it must be concluded that 
the evidence of record at the time the January 1979 and June 
1980 decisions were rendered was such that the only possible 
conclusion based on the evidence of record at that time was 
that service connection was warranted for frostbite.  CUE 
requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Such a conclusion cannot be made in this case.  
There was ample evidence to support the finding at the time 
of each of the rating determinations involved in this claim.  

In this case, the allegations of CUE consist of the veteran's 
description of the events in service which led to his 
frostbite.  The fact remains, however, that the only evidence 
which may be considered is that which was of record at the 
time of the previous determinations. While the Board has no 
reason to doubt that the veteran now honestly believes that a 
mistake was made in the 1979 and 1980 determinations, his 
arguments at the very best amount only to a dispute with the 
weighing and evaluation of the evidence then of record.  This 
is the type of allegation that can not as a matter of law 
form the basis of CUE.  A mere disagreement with how the RO 
evaluated the facts before it does not constitute an 
allegation which is adequate to raise a CUE claim.  Luallen 
v. Brown, 8 Vet. App. 92, 96 (1995).  The Court further noted 
that "the determinative issue was not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim."  The same issue is inherent in this 
case.  The veteran has raised questions concerning the 
weighing or the interpretation of the evidence, but he has 
not provided "persuasive reasons . . .as to why the result 
would have been manifestly different but for the alleged 
error.  Fugo, 6 Vet. App. at 44.  As noted above, mere 
disagreement with the interpretation of the evidence does not 
constitute a claim of CUE. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  

II.  Whether New and Material Evidence 
Has Been Submitted to Reopen a Claim for 
Service Connection for a Lung Disorder 

The Court has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim is the June 1980 RO 
decision.  38 U.S.C.A. § 7105.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since the June 1980 rating decision.  The prior 
evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

The "old" evidence 

The veteran submitted a claim for service connection for 
"lung damage due to pneumonia" in January 1980.

In a letter dated in April 1980, J.P. stated that he had 
known the veteran for seventeen years and that he had a 
severe cough.  He had observed the veteran having difficulty 
breathing when they were at work.  He added that he was the 
shift supervisor and that he had to assign the veteran desk 
duty due to his condition.

In April 1980, a private physician related that he had 
treated the veteran beginning in the late 1960's and that the 
veteran had had several bouts of bronchitis.

In a statement dated in May 1980, J.S. reported that he had 
known the veteran for twenty years and that he had a chronic 
lung condition.  He stated that he believed the veteran's 
lung condition was bronchitis and that it was due to his two 
bouts of pneumonia during service.  

The RO decision 

By rating decision dated in June 1980, the RO denied service 
connection for a lung disability.  It was noted that the 
veteran had not submitted evidence showing continuity of 
treatment for a lung condition.

The additional evidence 

Morning reports received in 1989 reflect that the veteran was 
apparently seen in April 1954, December 1957, February 1958 
and March 1958.  The reasons he was seen were not specified, 
but it was indicated that in each instance, he was returned 
to duty.  

VA outpatient treatment records show that the veteran 
reported wheezing of the lungs in September 1989.  A chest X-
ray study revealed no evidence of active cardiopulmonary 
disease.

The veteran was afforded an examination by the VA in May 
1990.  There were no complaints concerning the lungs.  On 
examination, the lungs were clear to auscultation and 
percussion bilaterally.  No pertinent diagnosis was made.

A VA general medical examination was conducted in December 
1994.  On examination, the lungs showed bilateral rhonchi and 
a few rales.  The veteran stated that he had recently 
developed bronchitis.

A chest X-ray study in February 1996 disclosed that there was 
evidence of chronic obstructive pulmonary disease.

The veteran testified at a hearing at the RO in January 1997.

In a statement dated in September 1997, a private physician 
indicated that the veteran had been under his care since 
November 1988 for, among other conditions, chronic 
obstructive pulmonary disease.  The physician opined that the 
veteran's heavy smoking should have contributed to his 
chronic bronchitis (chronic obstructive pulmonary disease) by 
chronic irritation of bronchial lining with the smoke 
inhalation.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

In this regard, the Board notes that the RO denied the 
veteran's claim in June 1980 on the basis that there was no 
evidence of continuity of treatment of any lung disability 
following service.  In essence, the record before the RO at 
that time contained no clinical evidence that a lung 
disability had been shown following service.  

The evidence received since the RO's June 1980 determination 
includes morning reports, VA medical records and a statement 
from a private physician.  While it is clear that this 
evidence is new, since it had not been previously considered, 
such evidence merely confirms the presence, many years after 
service, of a lung disability.  The Board points out that the 
morning reports merely indicate the veteran was seen for 
unspecified complaints.  No competent medical evidence has 
been submitted which demonstrates that a lung disability, 
other than one associated with cigarette smoking, had its 
onset in service or is in any way related to service.  The 
only evidence to that effect is the continued assertions of 
the veteran.  Such allegations are repetitive and cumulative 
of similar claims of record in June 1980 and are therefore 
not new.  Moreover, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and, therefore, those opinions do not 
even serve as a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C. 
5108."  

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is merely 
cumulative and not new and material.  Therefore, the claim is 
not reopened, the RO's decision of June 1980 denying service 
connection for a lung disability remains final and the 
benefits sought on appeal remain denied.  

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Vet. App. 203 (1999); and Elkins, 12 Vet. App. 
209 (1999).  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard, 4 Vet. App. 384.

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998), the Court concluded that a 
remand would not be necessary in very similar circumstances 
because the underlying claim was not well grounded.  
Similarly, in this case, given the absence of evidence 
linking any current lung disability (other than one which 
might be associated with cigarette smoking) to service, a 
remand is inappropriate.  The Board further observes that the 
regulation in question, 38 C.F.R. § 3.156, has not changed 
and that the veteran has received that regulation and has 
been accorded ample opportunity to present evidence and 
argument pertaining thereto.  Accordingly, the Board 
concludes that the reasons for remand discussed in Bernard 
are inapplicable to the issues discussed in this case.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim as to the issue of 
entitlement to service connection for a lung disability.  In 
essence, what is required is competent medical evidence which 
links the currently claimed disability to the veteran's 
service or any incident thereof.



III. Whether New and Material Evidence 
Has Been Submitted to Reopen a Claim 
of Entitlement to Service Connection 
for a Psychiatric Disability 

"The "old evidence"

The morning reports which have been obtained reflect 
treatment on various occasions for unspecified complaints.  

VA outpatient treatment records show that the veteran was 
seen in the mental hygiene clinic in January 1980 for 
complaints of depression and suicidal ideation.  The veteran 
had recently moved after separating from his wife and losing 
his job as a shoe repairman.  He was quite tearful during the 
interview.  The diagnostic impression was depressive 
neurosis.

The veteran was seen by a private physician in November 1988 
for complaints of insomnia and suicidal thought.  It was 
reported that he was depressed.  In a medical certificate 
attached with the clinical notes, the examiner noted that the 
veteran also complained of nervousness and shaking of the 
hands.  He added that the veteran was unable to return to 
work physically and mentally (emotionally).  

In a statement dated in July 1992, the same private physician 
noted that he had treated the veteran since 1988 for 
depression.  He reported that he had prescribed medication 
for depression, and had advised the veteran to seek 
psychiatric evaluation for it.  

A VA psychiatric examination was conducted in August 1992.  
The veteran reported feeling depressed, anxious and trying to 
get free from past experience.  He stated that he had his 
first breakdown while in service.  He indicated that he had 
reenlisted, and was under pressure.  He was also having 
problems with his supervisor.  He maintained that he was 
hospitalized in 1957 for about four months and that his 
symptoms at that time were feeling anxious, jumping out of 
his skin, depression and crying spells.  He described having 
jobs which lasted for about three years, and that he had been 
prescribed Thorazine.  Following an examination, the 
diagnoses were dysthymic disorder and narcissistic 
personality traits.  

The Board's decision 

As noted above, the veteran's claim was denied by the Board 
in October 1994 on the basis that the evidence submitted by 
the veteran since the RO decision of June 1980 was not new 
and material.  It was indicated that the additional records 
did not tend to show the onset of a psychiatric disability in 
service.  

The additional evidence

In a statement dated in June 1996, E.M.C., the veteran's 
former wife, related that she had served with the veteran and 
had been engaged to marry him in 1957.  She noted that at 
that time, he was in excellent mental health.  In mid 1957, 
he was transferred to another company and the commanding 
officer took a disliking to the veteran.  He started to 
torment the veteran and badgered him daily.  She observed a 
change in the veteran's outlook and stated that he became 
depressed and restless.  The veteran did not seem the same as 
when they had first met.  She added that the veteran was 
hospitalized for psychiatric help and was treated for mental 
illness until the time of his discharge.  He was given lots 
of medication upon his discharge.  The veteran's former wife 
noted that they were married after his separation from 
service, but he still seemed depressed, and they were 
divorced in the mid-1960's.

The veteran's private physician reported, in a September 1997 
statement, that he had treated the veteran since 1988 for, 
among other disabilities, anxiety and depression.

Analysis

The regulations and definitions concerning new and material 
evidence cited in the analysis portion of the previous 
section are also applicable to this claim.  In addition, once 
entitlement to service connection for a disability has been 
denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The evidence received since the Board's October 1994 
determination includes private medical records and a 
statement from the veteran's former wife.  The medical 
evidence merely confirms the presence of a psychiatric 
disability many years after service, and similar evidence was 
already of record in October 1994.  While the statement of 
his former wife was not previously of record, and thus may be 
considered to be new, the fact remains that the veteran had 
previously alleged (during the August 1992 VA psychiatric 
examination) that he had been hospitalized during service for 
a psychiatric disability.  This was considered by the Board 
in the 1994 determination.  The evidence does not relate the 
present psychiatric disability, first demonstrated many years 
after service, to the veteran's period of service.  As such, 
the Board concludes that it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156.  While the veteran has 
asserted that his current psychiatric disability is related 
to service, as a lay person, he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence he has submitted relates 
to treatment many years after service and is essentially 
similar to evidence previously of record.  In the absence of 
competent medical evidence of record demonstrating that the 
veteran's current psychiatric disability is the result of 
service, the Board must find that his attempt to reopen his 
claim of entitlement to service connection for a psychiatric 
disability is unsuccessful.  Therefore, the recently 
submitted evidence is not new and material, and the Board's 
decision of October 1994 remains final.  Thus, his lay 
assertions to the effect that he has a psychiatric disability 
which is related to service are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, supra, the Court noted that lay persons are not 
competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis on which to reopen a 
claim for service connection.  The statement from his former 
wife cannot constitute competent medical evidence showing 
that he had a psychiatric disability in service which is 
related to any current psychiatric disorder.  Such evidence 
is insufficient to reopen a claim under 38 U.S.C.A. § 5108.  
See Routen v. Brown, 10 Vet. App. at 186.

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is cumulative and 
not new and material.  Accordingly, the claim is not reopened 
and the Board's decision of October 1994 denying service 
connection for a psychiatric disability remains final.

IV. Residuals of Frostbite of the Feet

Morning reports disclose that the veteran was hospitalized 
from March to April 1954.  He was apparently then returned to 
duty.

In a statement dated in April 1980, J.P. related that he had 
known the veteran for seventeen years and was aware that his 
legs were bad.  He added that the veteran could not work in 
cold weather.  

A private physician reported, in April 1980, that he had 
treated the veteran from the late 1960's to 1975.  He had a 
history of frozen feet while in service, and that he had 
difficulty with peripheral circulation in the feet and a 
venous leg problem.  

J.M.S. reported, in a May 1980 statement, that he had known 
the veteran for twenty years, and that he had chronic leg 
problems.  He related that the leg problem was due to the 
removal of veins during service.  

The veteran was afforded an examination by the VA in May 
1990.  He stated that he sustained frostbite to both lower 
extremities, extending to the midthighs in 1952.  He related 
that he underwent vein stripping surgery.  The veteran 
complained of persistent burning and paresthesias in the 
lower extremities to the midcalf areas.  He noted that he had 
severe pain with exposure to cold.  An examination revealed 
no edema of the extremities.  Motor strength was decreased to 
4/5 in the lower extremities, in both proximal and distal 
flexors and extensors.  It was unclear whether this was due 
to a lack of cooperation or not.  On sensory examination, 
vibratory sense was decreased in the lower extremities 
bilaterally.  Pinprick sensation was also decreased in the 
lower extremities.  The pertinent impression was history of 
frostbite with evidence of sensory deficits in the lower 
extremities, bilaterally.  

A VA general medical examination was conducted in December 
1994.  The veteran reported that he had frostbite in 1953 
when he was acting as a military police and traffic control 
officer.  He was out in the cold for about 24 to 36 hours at 
a time and developed frostbite in both feet.  As part of his 
treatment, he related that his veins were stripped from both 
lower extremities at the thigh, leg and groin levels.  This 
was stated to have been done to give circulation to his cold 
legs at that time.  He indicated that he had numbness in the 
toes.  On examination, there was no discoloration in the 
lower extremities.  His feet appeared normal, although there 
was some irregularity of the toes.  There was slight post 
phlebitic discoloration of both legs.  There was no evidence 
of vein stripping in the lower extremities; however, there 
were small scars at the proximal leg level, at the sartorial 
canal level and in the groin on both sides.  There were no 
obvious varicose veins, but some discoloration was noticeable 
and a few points over the vein courses were showing 
transverse scars, as was described above, but no actual vein 
stripping or vein removal was evidenced.  The veins in the 
dorsum of the foot were still noticeable, as well as the 
other veins over the leg regions.  The deep veins were 
stripped and were not noticeable, at least externally.  There 
was no edema of the feet or tenderness of the calves.  There 
were no signs of any osteoarthropathy in the lower 
extremities.  There was no crowding of the toes with 
irregular toe disposition on both sides, with one toe 
crossing over the other.  Pedal pulses were fairly well felt 
at the dorsalis pedis, as well as posterior tibial levels.  
The toes were not cold.  There was no discoloration of the 
toes.  No gangrene was evidenced.  There was some thickening 
of the nails, indicating some mild fungus infection.  There 
was no shortening of the toes or shortening of the phalanges.  
A bilateral lower extremity and Doppler ultrasound was 
unremarkable without evidence of acute and/or chronic deep 
venous thrombosis.  The diagnosis was history of frostbite, 
but no obvious evidence of any loss of portions of the limb 
or toes noticeable, with no swelling or edema.  

The veteran testified at a hearing at the RO in December 
1995.

In a statement dated in August 1995, M.B., a former wife of 
the veteran, related that she was married to him when he was 
hospitalized in 1954 for frostbite, and that he had surgery 
to remove veins in both legs at that time.  

A hearing officer, in a decision dated in January 1996, 
concluded that the evidence was new and material, reopened 
the veteran's claim and granted service connection for 
residuals of frostbite.  In a rating decision dated later 
that month, the RO assigned a 10 percent evaluation for 
residuals of frostbite of the lower extremities, status post 
bilateral saphenous vein stripping.  The evaluation was 
effective December 10, 1987.

The veteran was afforded a VA examination for diseases of the 
arteries and veins in January 1997.  He described the in-
service onset of his frostbite.  He stated that over the 
years, his symptoms included tingling, numbness, sensory loss 
and pain.  An examination revealed that the pedal pulses were 
normal.  There was no redness or swelling of the feet.  There 
was diminished sensation of light touch and pinprick below 
the point of the mid lower legs on both sides.  However, the 
pulses were normal.  The temperatures of the feet were 
normal.  A neurological examination revealed diminished 
sensation to light touch and pinprick.  Ankle jerks were 
absent.  The knee jerks were 1+ each.  The impression was 
that there were no signs of frostbite-related permanent 
injuries like loss of toes or feet, and that gangrene was not 
noticed on examination.  The veteran mostly had peripheral 
neuropathy of the feet.  He did not have a foot drop.  The 
examiner reviewed X-rays and concluded that there was no bony 
destruction of frostbite in the right foot.  There were no 
frostbite residuals on X-ray of the left foot.  It was 
indicated that his pain, sensory loss and paresthesias were 
not due to frostbite residuals.  They were possibly due to 
the alignment and pes cavus changes.  

A VA podiatry consultation in March 1998 showed that the 
veteran complained of a deformed right foot since frostbite.  
He had numbness in the feet with burning pain.  He was 
concerned about the right second toe crossing over.  An 
examination disclosed that the right fifth toe was on top of 
the fourth.  Vascular status was intact, with palpable pedal 
pulses.  There was decreased sensation.  The assessments were 
frostbite, right fifth toe contraction over the fourth and 
plantarflexed metatarsals, bilaterally, with tenderness.  The 
veteran was referred to the prosthetics department later that 
day, and it was noted that he had a deformed foot secondary 
to intrinsic atrophy associated with frostbite.  

On VA examination of the feet in July 1998, the veteran 
reported that over the previous fifteen to twenty years, he 
had begun to experience a reemergence of the bilateral foot 
pain which was characterized by burning, tingling and 
hypersensitivity to touch.  He also noted hypersensitivity to 
cold since the original cold injury in 1953.  The veteran 
stated that his foot had become inflamed with exposure to 
cold.  He did not describe any whitening of the digits.  He 
indicated that he was unable to stand outside in cooler 
weather for prolonged periods of time without aggravating the 
pain.  He was unable to walk for long distances.  The veteran 
complained of daily pain which was aggravated by prolonged 
standing or overuse of the feet.  He noted that, on occasion, 
when exposed to cold, he experienced bilateral foot swelling 
with redness of the skin.  An examination of the feet 
revealed possibly old scars consistent with saphenous 
venectomy bilaterally.  The feet had no scars.  There was an 
overlapping of the right little toe onto the fourth toe.  The 
feet were warm to touch.  Posterior tibial and dorsalis pedis 
pulses were present.  The great toenails had some splitting 
and cracking.  No clear onychomycosis was noted.  The sensory 
examination was significant for decreased vibratory 
sensation, decreased sensation to light touch and decreased 
sharp-dull discrimination in the stocking distribution of the 
bilateral feet.  Pes cavus was not immediately apparent, 
although it was an X-ray finding.  The impressions were 
status post cold injury to the bilateral feet with continued 
hypersensitivity to cold and tactile hypersensitivity and pes 
cavus, bilaterally.  The examiner commented that the veteran 
had increasing functional loss secondary to bilateral foot 
pain.  The foot pain was comprised of sequelae resulting from 
cold injury as well as pes cavus.  The veteran was unable to 
stand for prolonged periods of time.  

By rating action dated in January 1999, the RO assigned a 
separate 10 percent evaluation for frostbite residuals of 
each foot.  These ratings were effective January 12, 1998.


Analysis

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected residuals 
of frostbite of the feet that are within the competence of a 
lay party to report are sufficient to conclude that his 
claims are well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629; Espiritu v. Derwinski, 2 Vet. App. 492.  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A 30 percent evaluation is assignable for residuals of frozen 
feet (immersion foot), bilateral, with persistent moderate 
swelling, tenderness, redness, etc.  With mild symptoms, 
chillblains, a 10 percent evaluation may be assigned.  
Diagnostic Code 7122, as in effect prior to January 12, 1998.

A 30 percent evaluation will be assigned for cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  A 20 percent evaluation will be assigned 
with pain, numbness, cold sensitivity, or arthralgia plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  With pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent evaluation may be 
assigned.  Diagnostic Code 7122 (effective January 12, 1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date. Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue). 

Although the new regulations were not in effect when the 
original evaluation was assigned, the RO considered the new 
regulations in a subsequent decision.  The Board notes that 
the supplemental statement of the case issued in January 1999 
included the recently revised criteria.  Therefore, the 
veteran was given notice of the new regulations, and his 
representative had an opportunity to submit evidence and 
argument related to the new regulations.  See Bernard, 4 Vet. 
App. 384.

The veteran has been afforded a number of examinations over 
the years.  There was no indication of swelling or tenderness 
on the May 1990 or December 1994 VA examinations.  The Board 
also notes that the VA examination in January 1997 revealed 
no redness or swelling of the feet.  The medical findings on 
the examinations remained consistent and failed to 
demonstrate that the residuals of frostbite were more than 
mild.  The veteran's statements regarding the severity of his 
disability are less probative than the medical findings on 
examination.  The Board concludes, therefore, that a rating 
in excess of 10 percent for residuals of frostbite of the 
feet was not warranted prior to January 12, 1998.  

As noted above, effective January 12, 1998, the RO assigned a 
separate 10 percent rating for each foot.  During the January 
1998 VA examination, the veteran reported pain and 
sensitivity to cold.  He did not describe numbness.  The 
record shows, however that there were abnormalities of the 
toenails and diminished sensation.  These findings are 
sufficient to conclude that a 20 percent evaluation is 
warranted for the residuals of frostbite in each foot.  
However, in light of the fact that there is no evidence of 
tissue loss or color changes, the Board finds that a rating 
of 30 percent is not warranted.  



ORDER

Since the veteran has not properly raised the issue of CUE, 
the appeal as to that issue is denied.

Since new and material evidence has not been submitted to 
reopen claims of entitlement to service connection for a lung 
disability and a psychiatric disability, the appeal is 
denied.

An evaluation in excess of 10 percent for residuals of frozen 
feet for the period from December 10, 1987 through January 
11, 1998, is denied

A 20 percent evaluation for residuals of frostbite of the 
right foot is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.

A 20 percent evaluation for residuals of frostbite of the 
left foot is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

